Citation Nr: 1025229	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel











INTRODUCTION

The Veteran had active service in the Army from February 1988 to 
January 1990.  He also had additional service in the Army Reserve 
including a verified period of active duty from January 1991 to 
March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 RO rating decision that, in 
pertinent part, denied service connection for hypertension.

The Board observes that the January 2008 RO decision (noted 
above) also denied service connection for a sinus disorder.  With 
regard to this issue, the Veteran filed a notice of disagreement 
in April 2008, and a statement of the case was issued in July 
2008.  In his September 2008 substantive appeal, the Veteran 
confined his appeal to the issue of entitlement to service 
connection for hypertension.  In a subsequent April 2009 
statement, the Veteran solely inquired about his claim for 
entitlement to service connection for hypertension.  The Board 
notes that the RO incorrectly listed the issue of entitlement to 
service connection for a sinus disorder in an April 2010 
supplemental statement of the case.  It is clear, however, that 
the record does not reflect that a timely substantive appeal has 
been submitted as to the issue of entitlement to service 
connection for a sinus disorder.  Thus, the Board does not have 
jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

As noted above, the Veteran had active service in the Army from 
February 1988 to January 1990.  He also had additional service in 
the Army Reserve including a verified period of active duty from 
January 1991 to March 1991.  His most recent DD-214 indicates 
that he had one year of inactive service.  

The Board observes that the actual dates of the Veteran's 
additional periods of service in the Army Reserve, to include any 
periods of active duty for training and inactive duty training, 
have not been verified.  Further, the Veteran's service treatment 
records are apparently incomplete.  There are no service 
treatment reports of record dated for any period of Army Reserve 
service between February 1990 and January 1991.  Therefore, an 
attempt should be made to verify the Veteran's periods of active 
duty for training and inactive duty training with the Army 
Reserve and to obtain any additional available service treatment 
records.  

The Veteran contends that he has hypertension that is related to 
service.  He specifically alleges that he has been treated for 
hypertension for years and that he has been told that that his 
condition was caused by or aggravated by his periods of service.  
The Veteran also reports that his hypertension was treated "on 
the side" during service because he was a medic.  

The Veteran's service treatment records for his period of active 
service in the Army from February 1988 to January 1990 do not 
show complaints, findings, or diagnoses of hypertension or any 
significantly elevated blood pressure readings.  

His service treatment records for his period of active duty in 
the Army Reserves from January 1991 to March 1991 do show 
complaints of hypertension.  On a medical history form at the 
time of a February 1991 examination, the day after the Veteran's 
recall to active duty, he checked that he had pain and pressure 
in his chest, palpitations or a pounding heart, heart trouble, 
and high blood pressure.  The reviewing examiner indicated the 
Veteran's heart complaints were related to exercise since he 
gained weight over the previous nine months.  It was also noted 
that the Veteran's father had hypertension in his 1940s.  The 
reviewing examiner noted that the Veteran was positive for 
shortness of breath and that he reported that he would have 
occasional skipped beats at rest.  An accompanying objective 
February 1991 examination report is not of record.  On a medical 
history form at the time of a March 1991 out processing 
examination, the Veteran checked that he did not have pain and 
pressure in his chest, palpitations or a pounding heart, heart 
trouble, or high blood pressure.  The reviewing examiner did not 
refer to high blood pressure or any cardiovascular disorders.  
The objective March 1991 out processing examination report noted 
a blood pressure reading of 142/80.  There were also notations 
that the Veteran's heart and vascular systems were normal.  

Post-service private and VA treatment reports of record show 
treatment for hypertension since at least 1998.  

The Board observes that the Veteran has not been afforded a VA 
examination with the opportunity to obtain a responsive 
etiological opinion, following a thorough review of the entire 
claims folder, as to his claim for service connection for 
hypertension.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Additionally, the Board notes in his September 2007 original 
claim, the Veteran indicated that he was treated for hypertension 
at the Altoona, Pennsylvania VA Medical Center from approximately 
1988 to 2007.  In an October 2007 release form, the Veteran 
stated that he was treated for hypertension at the Altoona, 
Pennsylvania VA Medical Center from 2000 to 2006.  The Board 
observes that there are no treatment reports of record from the 
Altoona, Pennsylvania VA Medical Center dated prior to April 
2007.  Further, in another October 2007 release form, the Veteran 
indicated that he was treated for hypertension at the State 
College, Pennsylvania VA Outpatient Clinic from 2006 to the 
present.  The Board notes that there are no treatment reports of 
record from that facility dated prior to November 2007.  

As there are possible further treatment records, including 
possibly VA treatment records, that may be pertinent to the 
Veteran's claims, they should be obtained.  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all the Veteran's periods of 
active duty, active duty for training, and 
inactive duty training in the Army or Army 
Reserve, subsequent to his separation from 
active service in the Army in January 1990.  
Also request that a search be conducted for 
all service treatment records pertaining to 
the Veteran during his Army Reserve 
service, to include any periods of active 
duty for training and inactive duty 
training from February 1990 to January 
1991.  If more details are required to 
conduct such search, the Veteran should be 
asked to provide the necessary information.  
The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

2.  Obtain copies of the Veteran's VA 
treatment records, which are not already in 
the claims folder, concerning his claimed 
hypertension, and dated since his 
separation from service, from the Altoona, 
Pennsylvania VA Medical Center, and the 
State College, Pennsylvania VA Outpatient 
clinic.   

3.  Ask the Veteran to identify all other 
medical providers who have treated him for 
hypertension since his separation from 
service.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.    

4.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed hypertension.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  Based on a review claims 
file, examination of the Veteran, and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it is 
as at least as likely as not (50 percent or 
greater probability) that any diagnosed 
hypertension is etiologically related to his 
periods of service.  If the examiner finds 
that any diagnosed hypertension existed prior 
to the Veteran's periods of service, the 
examiner should comment on whether any such 
pre-service condition was permanently 
worsened by service.  

5.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
hypertension.  If the claim is denied, issue 
a supplemental statement of the case to the 
Veteran, and provide an opportunity to 
respond, before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


